This case demonstrates the dilemma faced by a plaintiff who has been injured by the negligence of a person who may or may not be a state employee acting within the scope of his employment.
If the plaintiff initially assumes that the person is not a state employee and commences an action against such person in common pleas court, which court subsequently dismisses the action upon the basis that such person is a state employee and, thus, immune from liability under the authority of R.C. 9.86, the plaintiff will be barred from bringing an action against the state in the Court of Claims if the statute of limitations has run in the interim by virtue of our holding herein that the savings statute, R.C. 2305.19, does not apply.
The Court of Claims stated that plaintiff had a choice of defendants. This is erroneous. Plaintiff had no choice of defendants. If Dr. Roberts be a state employee, plaintiff's only choice is to sue the state of Ohio in the Court of Claims. If Dr. Roberts is not a state employee, plaintiff's only choice is to sue him in common pleas court.
If plaintiff had instead elected to bring his first action in the Court of Claims, he could not have joined Dr. Roberts since R.C. 2743.02(E) provides that the state is the only permissible defendant in an original action in the Court of Claims, and R.C.2743.02(A) provides that bringing an action in the Court of Claims waives any claim against any state officer or employee. Accordingly, had plaintiff commenced his first action in the Court of Claims and that court had dismissed the action upon the basis that Dr. Roberts was not a state employee, plaintiff would be barred from bringing an action against Dr. Roberts in the common pleas court if the statute of limitations had run in the interim by application of the holding herein that R.C. 2305.19
does not apply.
Plaintiff did not have a choice of defendants but, rather, was required to make an election to proceed either on the basis that Dr. Roberts was a state employee (in which case the state is the only possible defendant) or was not a state employee (in which case Dr. Roberts is the only possible defendant).
Nevertheless, I concur in the opinion and judgment to the extent that it holds that Children's Hospital v. Dept. of PublicWelfare (1982), 69 Ohio St.2d 523, 23 O.O. 3d 452,433 N.E.2d 187, is controlling and binding upon this court. *Page 38